DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the preliminary amendment filed on January 15, 2020, claims 6, 8, 9, 11, 17, 19 and 20 were amended. Claims 1-20 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
     Claim 8: in line 4, after “and through”, delete “an” and insert --a--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 13, the most relevant reference, US 2017/0285386 to Ono, fails to disclose an array substrate as well as a method of fabricating the same in which the common electrode is directly electrically connected to the reflective electrode through a first via extending through the first insulating layer and the second insulating layer; and the pixel electrode, the first insulating layer, and the reflective electrode constitute a second capacitor.
As shown in Fig. 33, Ono discloses an array substrate having a plurality of subpixels PX(R), PX(G), PX(B) (Fig. 32 and paragraph 42), the array substrate in a respective one of the plurality of subpixels comprising: 
a base substrate TS1;
a reflective electrode REFM configured to reflect incident ambient light for image display in a reflective display mode (paragraphs 50 and 59-61);
a first insulating layer PAS2 on a side of the reflective electrode REFM away from the base substrate TS1;

a second insulating layer UPAS on a side of the pixel electrode PIT away from the first insulating layer PAS2; and
a common electrode CIT configured to receive a common voltage and on a side of the second insulating layer UPAS away from the pixel electrode PIT (paragraph 58);
wherein
an orthographic projection of the common electrode CIT on the base substrate TS1 at least partially overlaps with an orthographic projection of the pixel electrode PIT on the base substrate TS1; and the orthographic projection of the pixel electrode PIT on the base substrate TS1 at least partially overlaps with an orthographic projection of the reflective electrode REFM on the base substrate TS1.
As shown in Fig. 2, Ono discloses that a holding capacitance STG is formed in each sub-pixel PX in order to prevent a voltage drop in the liquid crystal layer LC (paragraph 43). Accordingly, it is obvious that a first capacitor is formed by the common electrode CIT, the second insulating layer UPAS, and the pixel electrode PIT. 
However, Ono does not disclose that the common electrode is directly electrically connected to the reflective electrode; and a second capacitor is formed the pixel electrode, the first insulating layer, and the reflective electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/               Primary Examiner, Art Unit 2871                                                                                                                                                                                         May 12, 2021